IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JACOB CASEY SR.,                            §
                                             §
        Respondent Below,                    §   No. 289, 2019
        Appellant,                           §
                                             §   Court Below–Family Court
        v.                                   §   of the State of Delaware
                                             §
 VIOLET BUSILLO,                             §   File No. CN04-10263
                                             §   Petition No. 18-34620
        Petitioner Below,                    §
        Appellee.                            §
                                             §

                              Submitted:     October 4, 2019
                              Decided:       October 7, 2019

                                         ORDER

       It appears to the Court that, on September 17, 2019, the Senior Court Clerk issued

a notice, sent by certified mail, directing the appellant, Jacob Casey Sr., to show cause why

his appeal should not be dismissed for his failure to diligently prosecute his appeal by

failing to pay the Family Court filing fee. The appellant received the notice to show cause

as evidenced by the undated return receipt that was filed with the Court on September 23,

2019. The appellant has not responded to the notice to show cause nor has he paid the

Family Court filing fee. Dismissal of the appeal is therefore deemed to be unopposed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2) and

29(b), that the appeal is DISMISSED.

                                           BY THE COURT:

                                           /s/ Karen L. Valihura
                                           Justice